This cause came on to be heard by the court upon the petition of relator for an amendment of his alternative writ of mandamus in certain particulars as specified in his motion therefor, and the same was argued before the Court en banc by counsel for the respective parties, and it appearing to the Court that by its order and opinion heretofore filed in this cause on December 18, 1933, as appears of record, it was ordered that relator's demurrer to respondent's answer and return be sustained, and no amendment of said answer or return having been proposed or suggested to the Court, it is thereupon considered, ordered and adjudged by the Court that relator, State of Florida, ex rel.
R. E. Carter, as plaintiff, do have and recover of and from the City of St. Petersburg, a municipal corporation, organized and existing under the laws of the State of Florida; Henry W. Adams, Jr., R. G. Blanc, John S. Smith, Ora F. Fraze, Sr., M. D. Weaver, Frederick W. Webster and Alvin J. Wood, as and constituting the City Council of the City of St. Petersburg; W. M. Cotton, as City Manager of said City of St. Petersburg, and John C. Donehoo, as Tax Assessor of the City of St. Petersburg, as defendants, judgment on his said demurrer and that relator be awarded herein a peremptory writ of mandamus, to be issued pursuant to this final judgment, but, for good and sufficient causes having been made to appear to this Court by the record herein, and deemed by it sufficient to warrant this supplementary order with respect to the form of peremptory writ of mandamus to be issued in this cause, it is further ordered and directed that plaintiff be and he is hereby allowed to take his peremptory writ of mandamus on the judgment therefor hereby awarded to him in this cause, only pursuant to an amendment to the commands of his alternative writ *Page 399 
of mandamus in the following particulars: (1) requiring adequate provision to be made for the payment of all interest due and to become due on relator's bonds; (2) requiring provision to be made for the payment of $8,000.00 principal during the fiscal year 1933-1934; (3) requiring provision to be made for the payment of the remainder of relator's bonds during the fiscal year 1934-1935.